FILED
                            NOT FOR PUBLICATION                              APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50423

               Plaintiff - Appellee,             D.C. No. 3:15-cr-02001-LAB

 v.
                                                 MEMORANDUM*
BERSAIN BERISTAIN-JUAREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Bersain Beristain-Juarez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 24-month sentence for attempted reentry

of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Beristain-Juarez’s counsel has filed a brief stating

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Beristain-Juarez the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                   15-50423